1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     LARRY BOOKER,                                        Case No. 3:18-cv-00407-MMD-WGC
4                                              Plaintiff                     ORDER
5            v.
6     C. POTTER, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On September 16, 2019, the Court issued its Screening Order in this case. (ECF

11   No. 7.) In its Screening Order, the Court gave Plaintiff leave to file a notice clarifying

12   whether he is suing the Defendants in their official capacities, their personal capacities,

13   or both. (Id. at 6.) Plaintiff filed a notice indicating that he is suing Defendants C. Potter,

14   Steinhour, Garcia, T. Harenberg, and John Doe in both their official and individual

15   capacities. (ECF No. 9, at 2.) In light of Plaintiff’s filing, Plaintiff’s claim alleging that the

16   conditions of his confinement violated the Eighth Amendment will proceed against

17   Defendants Potter, Steinhour, Harenberg, and correctional officer John Doe (when

18   Plaintiff learns his identity), as outlined in the Court’s Screening Order. (ECF No. 7.)

19          The 90-day stay the Court issued in its Screening Order will remain in place.

20   During the stay and until the Court lifts the stay, no other pleadings or papers shall be

21   filed in this case.

22   II.    CONCLUSION

23          For the foregoing reasons, it is ordered that Plaintiff’s claim alleging that the

24   conditions of his confinement violated the Eighth Amendment will proceed against

25   Defendants Potter, Steinhour, Harenberg, and correctional officer John Doe (when

26   Plaintiff learns his identity), as outlined in this Court’s Screening Order

27          It is further ordered that the 90-day stay the Court issued in its Screening Order

28   will remain in place. During the stay and until the Court lifts the stay, no other pleadings
1    or papers shall be filed in this case.
2
3           DATED THIS 4th day of October 2019.
4
5                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
